                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE
VIIV HEALTHCARE CO:rv.lPANY,
SHIONOGI & CO., LTD., and VIIV
HEALTHCARE UK (NO. 3)
LIMITED,

                         Plaintiffs,

                  v.                        Civil Action No. 18-224-CFC

GILEAD SCIENCES, INC.

                         Defendant.




Michael P. Kelly, Daniel M. Silver, Alexandra M. Joyce, MCCARTER & ENGLISH
LLP, Wilmington, Delaware; John M. Desmarais, Justin P.O. Wilcox, Todd L.
Krause, Laurie N. Stempler, Lindsey E. Miller, Michael D. Jenks, Kyle G. Petrie,
DESMARAIS LLP, New York, New York

      Counsel for Plaintiffs

Jack B. Blumenfeld, Jeremey A. Tigan, MORRIS, NICHOLS, ARSHT & TUNNELL
LLP, Wilmington, Delaware; Adam K. Mortara, J. Scott McBride, Mark S.
Ouweleen, Matthew R. Ford, Nevin M. Gewertz, Tulsi E. Gaonkar, Rebecca T.
Horwitz, BARTLITBECKLLP, Chicago, Illinois; Meg. E. Fasulo, BARTLITBECK
LLP, Denver, Colorado; Nao Takada, TAKADALEGAL,P.C., Forest Hills, New
York

      Counsel for Defendant

                          MEMORANDUM OPINION



February 5, 2020
Wilmington, Delaware
                                       COLMF. CONNOLLY
                                       UNITED STATES DISTRICT JUDGE

      Plaintiffs ViiV Healthcare Company; Shionogi & Co., Ltd.; and ViiV

Healthcare UK (No. 3) Limited (collectively, ViiV) filed this lawsuit accusing

Defendant Gilead Sciences, Inc. of infringing United States Patent Number

8,129,385 (the #385 patent). The #385 patent covers pharmaceutical compounds

for treating the human immunodeficiency virus (HIV). ViiV alleges that Gilead's

HIV drug product Bictegravir infringes claims 2 and 6 of the #3 85 patent under the

doctrine of equivalents. That doctrine provides that "a product or process that does

not literally infringe upon the express terms of a patent claim may nonetheless be

found to infringe if there is 'equivalence' between the elements of the accused

product or process and the claimed elements of the patented invention." Warner-

Jenkinson Co. v. Hilton Davis Chem. Co., 520 U.S. 17, 21 (1997).

      Gilead has moved pursuant to Federal Rule of Civil Procedure 12(c) for

judgment on the pleadings. D.I. 103. Regional circuit law governs a court's

review of motions for judgment on the pleadings in patent cases. Amdocs (Israel)

Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1293 (Fed. Cir. 2016). Under Third

Circuit law, a court may grant a Rule 12{c) motion only where "the movant clearly

establishes that no material issue of fact remains to be resolved and [the movant] is

entitled to judgment as a matter of law." Rosenau v. Unifund Corp., 539 F.3d 218,
221 (3d Cir. 2008). In considering a Rule 12(c) motion, the court must accept as

true all well-pleaded allegations in the non-movant' s pleadings and draw all

reasonable inferences in the non-movant's favor. Zimmerman v. Corbett, 873 F.3d

414, 417-18 (3d Cir. 2017).

      Gilead argues that it is entitled to judgment as a matter of law because (1)

the disclosure-dedication rule bars ViiV from alleging that Bictegravir equivalently

infringes claim 6 of the #3 85 patent and (2) the specific exclusion principle bars

ViiV from alleging that Bictegravir equivalently infringes claim 2 of the patent.

Whether the disclosure-dedication rule bars an infringement claim is a question of

law. See Toro Co. v. White Consol. Indus., Inc., 383 F.3d 1326, 1333 (Fed. Cir.

2004). Whether the specific exclusion principle bars an infringement claim is also

a question of law. MorphoSys AG v. Janssen Biotech, Inc., 385 F. Supp. 3d 354,

362 (D. Del. 2019). Resolution of these questions is therefore appropriate in the

context of a Rule 12(c) motion.

   I. Disclosure-Dedication Rule

      A. Legal Standards

      Section 112(b) of Title 35 provides that a patent's "specification shall

conclude with one or more claims particularly pointing out and distinctly claiming

the subject matter which the inventor or a joint inventor regards as the invention."

This requirement codifies the "bedrock principle of patent law that the claims of a


                                          2
patent define the invention to which the patentee is entitled the right to exclude."

Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (en bane) (internal

quotation marks and citations omitted); see also Univ. ofRochester v. G.D. Searle

& Co., 375 F.3d 1303, 1325 (Fed. Cir. 2004) (Linn, J., dissenting from the court's

decision not to hear the case en bane) ("Surely there is no principle more firmly

established in patent law than the primacy of the claims in establishing the bounds

of the right to exclude.") (citations omitted); Ariad Pharms., Inc. v. Eli Lilly & Co.,

598 F.3d 1336, 1347 (Fed. Cir. 2010) (en bane) ("Claims define the subject matter

that, after examination, has been found to meet the statutory requirements for a

patent.") ( citation omitted). It is the claims-not the patent's written description-

that define the invention and provide the measure of the patentee's right to exclude

others from using it. See Milcor Steel Co. v. George A. Fuller Co., 316 U.S. 143,

146 (1942) ("Out of all the possible permutations of elements which can be made

from the specifications, he reserves for himself only those contained in the

claims.") ( citation omitted). "Claims define and circumscribe[;] the written

description discloses and teaches." Ariad Pharms., 598 F.3d at 1347; see also

Univ. ofRochester, 375 F.3d at 1326 ("The primary role of the written description

is to support the claims, assuring that persons skilled in the art can make and use

the claimed invention.") ( citation omitted).




                                           3
      A corollary to the principle that only the claims define the scope of a

patented invention is the disclosure-dedication rule. 1 That rule precludes a finding

of infringement that is based on subject matter disclosed in the written description

but not claimed. As the Federal Circuit held in Johnson & Johnston Associates

Inc. v. R.E. Service Co., 285 F.3d 1046, 1054 (Fed. Cir. 2002) (en bane), "when a

patent drafter discloses but declines to claim subject matter ... [she] dedicates that

unclaimed subject matter to the public."

      The rule was first articulated by the Supreme Court in 1881 in Miller v.

Bridgeport Brass Co., 104 U.S. 350,352 (1881) ("[T]he claim of a specific device

or combination, and an omission to claim other devices or combinations apparent

on the face of the patent, are, in law, a dedication to the public of that which is not

claimed."). Three years later, in Mahn v. Harwood, 112 U.S. 354 (1884), the

Court offered this explanation of the rule:

             Of course, what is not claimed is public property. The
             presumption is, and such is generally the fact, that what is
             not claimed was not invented by the patentee, but was
             known and used before he made his invention. But,
             whether so or not, his own act has made it public property,
             if it was not so before. The patent itself, as soon as it is
             issued, is the evidence of this. The public has the
             undoubted right to use, and it is to be presumed does us[ e],
             what is not specifically claimed in the patent.


1 The Federal Circuit refers to the rule both as the "disclosure-dedication rule,"
see, e.g., Eli Lilly & Co. v. Hospira, Inc., 933 F.3d 1320, 1334 (Fed. Cir. 2019),
and the "dedication-disclosure rule," see, e.g., Toro, 383 F.3d at 1331.

                                           4
112 U.S. at 361.

      The disclosure-dedication rule "applies equally" to literal and equivalence

infringement claims. Maxwell v. J. Baker, Inc., 86 F.3d 1098, 1107 (Fed. Cir.

1996). As the Federal Circuit noted in Johnson, the claims provide notice of an

invention's scope not only to the public (and thus potential competitors), but also

to the examiner at the U.S. Patent and Trademark Office (PTO). 285 F .3d at 1052.

Thus, application of the disclosure-dedication rule helps to prevent a patentee from

narrowly claiming an invention to avoid prosecution scrutiny by the PTO, and

then, after the patent issues, using the doctrine of equivalents to "extend[] the

coverage of an exclusive right to encompass more than that properly examined by

the PTO." Id. at 1055 (citation omitted).

      B. Analysis

      Claim 6 of the #385 patent teaches a chemical compound that has among

other things a benzyl ring with two flourines (a diflouro benzyl ring). Bictegravir

has a benzyl ring with three flourines (a trifluoro benzyl ring). ViiV alleges that

"the difluoro benzyl ring in claim 6 and the equivalent trifluoro benzyl ring in

[Bictegravir] perform substantially the same function." D.I. 1 ,r85.

      The compound recited in claim 6 is a species of the compound genus recited

in claim 2 of the patent. Claim 2 discloses a compound with a trifluoro benzyl

ring. Gilead argues that the disclosure of the trifluoro benzyl ring in claim 2


                                            5
triggers the disclosure-dedication rule and bars ViiV from alleging that Bictegravir

infringes claim 6 under the doctrine of equivalents. According to Gilead, "[u]nder

the disclosure-dedication doctrine, a patentee is barred from calling a structure an

'equivalent' of an asserted claim element if that structure is disclosed elsewhere in

the written description or other claims." D.I. 104 at 4 (citations omitted)

(emphasis added).

      A disclosure made in a claim, however, cannot trigger the disclosure-

dedication rule. The rule has effect only when the patentee "declines to claim

subject matter" that is disclosed in the written description. Johnston, 285 F .3d at

1054 (emphasis added); see also Toro, 383 F.3d at 1333 ("[T]he disclosure-

dedication rule applies to cases in which technology is both in existence and

recognizably described in the written description of the patent, yet left

unclaimed."). By definition, a disclosure in a claim is not dedicated to the public.

A patent's claims define the inventor's right to exclude the public from being able

to practice the invention; thus, the claims do the exact opposite of dedicating the

invention to the public. Accordingly, the disclosure-dedication rule does not bar

ViiV from alleging equivalence infringement of claim 6 of the #385 patent.




                                          6
   II. Specific Exclusion Principle

      A. Legal Standards

      A patentee cannot allege that a structure is equivalent to a claimed limitation

when the limitation specifically excludes that structure. See Augme Techs., Inc. v.

Yahoo! Inc., 755 F.3d 1326, 1335 (Fed. Cir. 2014). "[B]y defining the claim in a

way that clearly exclude[s] certain subject matter, the patent[ee] implicitly

disclaim[s] th[at] subject matter[.]" SciMed Life Sys., Inc. v. Advanced

Cardiovascular Sys., Inc., 242 F.3d 1337, 1346 (Fed. Cir. 2001). The Federal

Circuit has "found 'specific exclusion' where the patentee seeks to encompass a

structural feature that is the opposite of, or inconsistent with, the recited

limitation." Augme Techs., 755 F.3d at 1326 (citing SciMed Life Sys., 242 F.3d at

1346-47.

      B. Analysis

      As noted above, ViiV alleges that Bictegravir equivalently infringes claim 2

of the #3 85 patent. Claim 2 is dependent on claim 1, which discloses a chemical

compound that has the following "ring A" in its structure:




                                            7
                                                R20




                                                                R24
                                                          R2s

                                            Z=O·
                                                      '
#385 Patent 177: 45-67. Each of the six "Rx's" (my terminology) in the disclosed

ring is a placeholder for a substituent (i.e., an atom or group of atoms). (Think of

R 20 as being the placeholder in position #20 in the claimed structure, R 21 as being

the placeholder in position #21, and so on.) Claim 1 recites the following

limitation with respect to the R placeholders:

             R 20, R21, R 22, R 23 , R 24 and R 25 are independently hydrogen,
             C1-Csalkyl, C6-C14arylC1-Csalkyl, C6-C14aryl, or alkoxy;

#385 patent, claim 1, at 178:1-3.

      Going into the Markman hearing last spring,2 Gilead argued that "are

independently" means that each Rx is "separate from and not connected to" any

other Rx. D.I. 71 at 29. ViiV argued that "are independently" does not "impose[]



2 See Markman v. Westview Instruments, Inc., 517 U.S. 370,372 (1996) ("the
construction of a patent, including terms of art within its claim, is exclusively
within the province of the court").

                                            8
[a] limitation on the interconnection of' the RX's. D.I. 71 at 30. ViiV proposed

that I construe "are independently" to mean that each Rx "may be the same or

different from any other [Rx].'' D.I. 71 at 29.

      After the Markman hearing, I thought I may have come upon a solution to

harmonize the parties' competing constructions. And so, I asked the parties if they

could agree to the following construction of the disputed limitation:

               20   21        22    23     24             25
             R , R , R , R , R and R are each hydrogen, C1-
             Csalkyl, C6-C14arylC1-Csalkyl, C6-C14aryl, or alkoxy, where
                               20    21    22    23       24         25
             (l)eachofR ,R ,R ,R ,R andR maybethesame
                    •                                     20    21        22    23    24    25
             as or different from any other R , R , R , R , R or R
             and (2) the hydrogen, C1-Csalkyl, C6-C14arylC1-Csalkyl, C6-
                                                      •                    20    21    22   23
             C14aryl, or alkoxy that compnse each ofR , R , R , R ,
               24        25
             R or R are distinct from the hydrogen, C1-Csalky1, C6-
             C14arylC 1-Csalkyl, C6-C14aryl, or alkoxy that comprise any
                        20    21    22    23    24         25
             other R , R , R , R , R or R ;

The parties agreed to this construction, and I entered an order on May 13, 2019

adopting it. See D.I. 84.

      My belief that this construction was a workable compromise was short-lived.

The briefing and oral argument on the pending motion made clear that the agreed-

upon construction did not bridge the gap between the parties' competing

constructions of"are independently." The crux of the problem is that "distinct"

lends itself to competing interpretations.

      Gilead argues that the agreed-upon construction of the "are independently"


                                                      9
limitation specifically excludes ViiV from alleging that Bictegravir equivalently

infringes claim 2 because Bictegravir has substituents that are located at two Rx's

but that are bonded to each other as well as to the ring and therefore are not distinct

from one another. ViiV argues that even though the substituents are connected to

each other they are distinct because one can distinguish them from one another.

      Meriam-Webster's Dictionary defines "distinct" as "distinguishable to the

eye or mind as being discrete (see DISCRETE sense 1) or not the same:

SEPARATE" and as "readily and unmistakably apprehended." Distinct,

MERRIAM-WEBSTER, https://www.merriam-webster.com/dictionary/distinct. Here,

Gilead is interpreting "distinct" to mean separate, whereas ViiV is interpreting it to

mean "distinguishable to the mind or eye" and "readily and unmistakably

apprehended." Thus, for Gilead, R 20 and R24 are not distinct if they are bonded

together because they are not separate from one another. But for ViiV, R20 and R24

can be distinct even if they are bonded together because one would distinguish and

readily apprehend them as two substituents at two Rx's.

      Given the parties' fundamental disagreements about the meaning of the

agreed-upon construction of "are independently," I have decided that it is

necessary to revisit claim construction. Cf Pfizer, Inc. v. Teva Pharm., USA, Inc.,

429 F.3d 1364, 1377 (Fed.Cir.2005) ("[D]istrict courts may engage in rolling claim

construction, in which the court revisits and alters its interpretation of the claim


                                           10
terms as its understanding of the technology evolves.") (quotation marks and

citation omitted). I have also decided that extrinsic evidence, including expert

testimony, would be useful for me to determine what a person of ordinary skill in

the art would have understood "are independently" to mean at the time of the

invention. See Phillips, 415 F.3d at 1319 ("[B]ecause extrinsic evidence can help

educate the court regarding the field of the invention and can help the court

determine what a person of ordinary skill in the art would understand claim terms

to mean, it is permissible for the district court in its sound discretion to admit and

use such evidence."). Both sides argue that I should give "are independently" its

plain and ordinary meaning, but they differ on what the plain and ordinary

meaning is. Both sides argued in their claim construction briefing and at the

Markman hearing that I could construe the disputed term based solely on the

intrinsic evidence; but "are independently" is not defined in the claims or the

written description of the #3 85 patent, and neither side has persuaded me that the

conflicting intrinsic evidence weighs in favor of its respective proposed

construction.

      Accordingly, I will vacate the claim construction order of May 13, 2019

(D.I. 84) and schedule an evidentiary hearing at which the parties can present

extrinsic evidence, including expert testimony, on the issue of what a person of

ordinary skill in the art would have understood "are independently" to mean at the


                                           11
time of the invention. That evidence should also address the meaning of

"independent" and "substituent." To be clear, the parties are not precluded from

arguing for the constructions they proposed previously.

      Because Gilead's specific exclusion argument is premised on its

interpretation of the May 13, 2019 claim construction order, I will deny its motion.

But I will permit Gilead to refile its motion after I have construed the "are

independently" limitation.

   m.     Conclusion

      For the reasons discussed above, I will deny Gilead's motion for judgment

on the pleadings (D .I. 103) and convene an evidentiary hearing on the construction

of the "are independently" limitation.

      The Court will issue an Order consistent with this Memorandum Opinion.




                                          12
